DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, 4, 5, 6, and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5 and 9 are objected to because of the following informalities:  
In line 11 of claim 1, “connected to the adjustable straps with buckles. A shoe brace” should read “connected to the adjustable straps with buckles and a shoe brace”. See MPEP 608.01(m) “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
In line 1 of claim 2, “brace retaining secured” should read “wherein a shoe brace is secured”
In line 2 of claim 3, “to be upright position” should read “to be in an upright position”
In line 1 of claim 4, “an orthotic foot brace” should read “a shoe brace” for purposes of clarity 
In line 1 of claim 5, “an orthotic foot brace” should read “a shoe brace” for purposes of clarity 
In lines 1-2 of claim 9, “wherein the long support rod is in curved form adjustable and attachable to the footwear” should read “wherein the long support rod is curved, adjustable, and attachable to the footwear”
Claims 2, 3, and 6, “As per claim (1)” should read “The shoe brace as claimed in claim 1”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a long supportive rod” in line 8 and “the lower leg strut” in line 13 of the claim. Claim 2 recites the limitation “the foot strut” in line 1 of the claim. Claim 3 recites the limitation “a long supportive rod” in line 1 of the claim. Claim 5 recites the limitation “the long supportive roe” in line 2 of the claim. There is insufficient antecedent basis for the limitations “the lower leg strut”, “the foot strut”, and “the long supportive roe” in the claims. Further, it is unclear whether or not the limitations “a long supportive rod” are intended to refer to the same “long support rod” previously recited in line 1 of claim 1. For examination purposes, the limitations “a long supportive rod”, “the lower leg strut”, “the foot strut”, and “the long supportive roe” will be interpreted as --the long support rod in order to clearly refer to the same “long support rod” as previously recited in line 1 of claim 1.
  Claim 1 recites the limitations “a lower leg holder” in line 3, “a lower leg fabric holder” in line 5, “the lower leg holder” in lines 5-6 and 13, and “the lower leg fabric holder brace” in line 8; however, it is unclear from the claim language whether or not each of these limitations is referring to the same structure of the invention.  As best can be understood from the specification which only teaches a “lower leg holder” ([0028], [0030]), it appears that each of these limitations should also only be referring to the same “lower leg holder” and the claims will be interpreted as such for examination purposes.  Further, each limitation regarding the lower leg holder after the first introduction of “a lower leg holder” should be precedent by the term “the” to clearly refer back to the same previously recited lower leg holder.  For example, the limitation “a lower leg fabric holder” recited in line 5 of claim 1 will be interpreted as “the lower leg holder”.Claim 1 recites the limitation "the front side" in line 9 of the claim. There is insufficient
antecedent basis for this limitation in the claim. For examination purposes, the term “the front side” will be interpreted as -- a front side--.
Claim 1 recites the limitation "the shoe lace portion" in line 10 of the claim. There is insufficient
antecedent basis for this limitation in the claim. For examination purposes, the term “the shoe lace portion” will be interpreted as --a shoe lace portion--.
Claim 1 recites the limitation "the shoe tongue" in line 10 of the claim. There is insufficient
antecedent basis for this limitation in the claim. For examination purposes, the term “the shoe tongue” will be interpreted as --a shoe tongue--.
Claim 3 recites the limitation "the tongue" in line 2 of the claim. There is insufficient
antecedent basis for this limitation in the claim. For examination purposes, the term “the tongue” will be interpreted as --the shoe tongue--.
Claim 3 recites the limitation "the shoes" in line 2 of the claim. There is insufficient
antecedent basis for this limitation in the claim. For examination purposes, the term “the shoes” will be interpreted as --the footwear--.
Claim 4 recites the limitation "the brace" in line 1 of the claim. There is insufficient
antecedent basis for this limitation in the claim. For examination purposes, the term “the brace” will be interpreted as --the shoe brace--.
Claim 4 recites the limitation "the median side" in line 2 of the claim. There is insufficient
antecedent basis for this limitation in the claim. For examination purposes, the term “the median side” will be interpreted as --a median side--.
Claim 4 recites the limitation "the lateral side" in line 2 of the claim. There is insufficient
antecedent basis for this limitation in the claim. For examination purposes, the term “the lateral side” will be interpreted as --a lateral side--.
	Claims 6 and 9 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.
	Claim 7 recites the limitation “the footwear” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the term “the footwear” will be interpreted as –a footwear--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (U.S. 7,125,392).
Regarding claim 7, Scott discloses a long support rod (elongated member 64, Col. 6, line 41 of Scott) made up of a rigid material (“Elongated member 12 is preferably made of a lightweight, rigid material”, Col. 4, lines 37-38 of Scott) to hold the footwear in upward position and restrict undue movement (“A further advantage of the present invention is that device 10 maintains a person’s foot in a dorsiflexion position throughout the entire gait cycle”, Col. 6, lines 19-21 of Scott) (FIG. 7 is a further variation of FIG. 1 with nuts 88a, 88b and bolts 86a, 86b securing the inferior and upper portion of the elongated member together).
Regarding claim 8, Scott discloses a shoe brace (ankle-foot orthotic device 62, Col. 6, line 41 of Scott) designed to use with footwear for indoor household and outdoor activities at the same time (the ankle-foot orthotic is adapted to engage a person’s footwear, wherein it is understood that footwear 40 is usable in both in indoor and outdoor environments simultaneously, Col. 6, lines 40-55 of Scott).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 7,125,392) in view of Malinowski et al. (US20160067075).
Regarding claim 1, Scott discloses a shoe brace (ankle-foot orthotic device 62, Col. 6, line 41 of Scott) with a long support rod (elongated member 64, Col. 6, line 41 of Scott) for use on a user having a lower leg leading to a foot wearing a footwear (footwear 40, Col. 5, line 27 of Scott) (“Once secured to the lower leg and footwear, the rigidity of device 10 maintains the foot in a dorsiflexion position” Col. 6, lines 21-23 of Scott) (FIG. 7 is a further variation of FIG. 1 with nuts 88a, 88b and bolts 86a, 86b securing the inferior and upper portion of the elongated member together), the shoe brace (62) comprising: a lower leg holder (securing member 32, Col. 5, line 6 of Scott) attachable around the lower leg of the user (“Device 10 further includes a suitable securing member for securing upper portion 14 to the lower leg of a person”, Col. 5, lines 3-4 of Scott), the long support rod (64), capable of extending therefrom to a front side of the footwear (40) (see FIG. 2 of Scott; the elongated member 64 extends to the front side of the footwear 40), getting inserted under a shoe lace portion above a shoe tongue connected to adjustable straps (see FIG. 2 of Scott and Col. 7, lines 24-47 of Scott; lower portion 70 is capable of being placed above the tongue and lower portion 70 may include a plurality of openings 71a, 71b, and 71c used for securing lower portion 70 to the footwear, wherein the laces pass through the openings 71a, 71b, 71c, and overlay the lower portion 70), and a shoe brace attachment securable to an instep section of the footwear (40) (plurality of openings 71a, 71b, and 71c used for securing lower portion 70 to the footwear, Col. 7, lines 24-47 of Scott), at a location above a foot of the user, the lower leg strut (64) extends downwardly towards the footwear (see FIG. 2 of Scott; the elongated member 64 extends downwardly towards the footwear 40).
Scott does not disclose a lower leg holder made up of fabric material; the lower leg holder with adjustable straps to secure the lower leg holder and capable of extending downwardly towards the footwear during use, the lower leg holder with buckles.
However, Malinowski et al. teaches an analogous shoe brace (ankle foot orthosis, P. 2, paragraph [0009] of Malinowski et al.) wherein the lower leg holder (ankle component 110, P. 4, paragraph [0057] of Malinowski et al.) is made up of fabric material (“The invention consists of a soft flexible fabric ankle cuff that wraps around the ankle” P. 4, paragraph [0056] of Malinowski et al.); the lower leg holder (110) with adjustable straps to secure the lower leg holder (“ankle cuff that wraps around the ankle and is secured with, in embodiments, a Velcro strap, P. 4, paragraph [0056] of Malinowski et al.) and capable of extending downwardly towards the footwear during use (see FIG. 1 of Malinowski et al; ankle component 110 and elastic components 150, 160, and 165 extend towards the shoe 115), the lower leg holder (110) with buckles (ankle clip component 130, 135, 145, P. 4, paragraph [0057] of Malinowski et al.). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lower leg brace of Scott to be made of a fabric and disposed with straps and buckles, as taught by Malinowski et al., in order to provide an improved lower brace with increased comfort and flexibility as well as increased accessibility by allowing the lower leg brace and long support rod to be adjusted (P. 2, paragraph [0008] and [0009] of Malinowski et al.).
	Regarding claim 2, Scott in view of Malinowski et al. discloses the invention as discussed above.
	Scott further discloses that the shoe brace (ankle-foot orthotic device 63, Col. 6, line 41 of Scott) is secured to the long support rod (elongated member 64, Col. 6, line 41 of Scott) and capable of being juxtaposed to the footwear during use (“Lower portion 70 generally conforms to a portion of the dorsal surface of the foot and is adapted to engage a person’s footwear”, Col. 6, lines 51-53 of Scott).
	Regarding claim 3, Scott in view of Malinowski et al. discloses the invention as discussed above.
	Scott further discloses the long support rod (elongated member 64, Col. 6, line 41 of Scott) which can be inserted in the footwear (footwear 40, Col. 5, line 27 of Scott) under the shoe lace above the tongue securing the shoes to be upright position (see FIG. 2 of Scott and Col. 7, lines 24-47 of Scott; lower portion 70 is capable of being placed above the tongue and lower portion 70 may include a plurality of openings 71a, 71b, and 71c used for securing lower portion 70 to the footwear, wherein the laces pass through the openings 71a, 71b, 71c, and overlay the lower portion 70).
	Regarding claim 4, Scott in view of Malinowski et al. discloses the invention as discussed above.
	Scott further discloses wherein the shoe brace (ankle-foot orthotic device 62, Col. 6, line 41 of Scott)  is capable of extending from the median side of the footwear (footwear 40, Col. 5, line 27 of Scott) to the lateral side of the footwear (40), during use (see FIG. 2 of Scott; elongated member 12 has a lower portion 18 which extends from a median side of the footwear 40 to a lateral side of the footwear 40) (FIG. 7 is a further variation of FIG. 1 with nuts 88a, 88b and bolts 86a, 86b securing the inferior and upper portion of the elongated member together).
	Regarding claim 5, Scott in view of Malinowski et al. discloses the invention as discussed above.
	Scott further discloses wherein the shoe brace (ankle-foot orthotic device 62, Col. 6, line 41 of Scott) with the long support rod (elongated member 64, Col. 6, line 41 of Scott) is capable of restricting undue rearward pivotal movement (“Once secured to the lower leg and footwear, the rigidity of device 10 maintains the foot in a dorsiflexion position” Col. 6, lines 21-23 of Scott).
	Regarding claim 6, Scott in view of Malinowski et al. discloses the invention as discussed above.
	Scott further discloses the shoe brace (ankle-foot orthotic device 62, Col. 6, line 41 of Scott) with soft material (padding 74, Col. 6, line 55 of Scott) providing extra comfort to the user (“At least a portion of the inner surface of the device may be padded for additional comfort”, Col. 2, lines 46-48).
	Scott in view of Malinowski et al. further discloses wherein the brace with fabric material (soft flexible fabric ankle cuff, P. 4, paragraph [0056] of Malinowski et al.)
	Regarding claim 9, Scott in view of Malinowski et al. discloses the invention as discussed above.
	Scott further discloses wherein the long support rod (elongated member 64, Col. 6, line 41 of Scott) is in curved form (“Elongated member 12 is generally L-shaped”, Col. 4, lines 24-45 of Scott) (FIG. 7 is a further variation of FIG. 1 with nuts 88a, 88b and bolts 86a, 86b securing the inferior and upper portion of the elongated member together) adjustable (“Upper portion 66 may be selectively positioned length wise along the length of intermediate portion 68 providing elongated member 64 with a variable length to accommodate lower legs of varying lengths”, Col. 7, lines 1-4 of Scott) and attachable to the footwear (footwear 40, Col. 5, line 27 of Scott) (“Lower portion 70 generally conforms to a portion of the dorsal surface of the foot and is adapted to engage a person’s footwear”, Col. 6, lines 51-53 of Scott).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haines (US20170100274) – Teaches a drop foot assistive device with a member which extends under the laces of the footwear.
Heil (US20050177083) – Teaches a foot eversion inhibitor which has an ankle portion with a member that extends down the median of the footwear.
Kruijsen et al. (U.S. 7,674,212) – Teaches a drop foot support device wherein a portion is strapped around the lower leg and an extended member sits on the instep of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MCQUIGGAN/Examiner, Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786